                Case 2:20-cv-01304-MJP Document 9 Filed 01/04/21 Page 1 of 3




 1                                                                                   Hon. Marsha J. Pechman

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT SEATTLE
 8
     JOSE LUIS OLMOS GOMEZ,                                 Case No. 2:20cv1304-MJP
 9                                    Plaintiff,            Stipulated Motion to Extend Deadlines
                    v.
10                                                          Note on Motion Calendar:
                                                            January 4, 2021.
11 KENNETH T. CUCCINELLI, et al.

12                                    Defendants.

13

14         The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate and move for a 120-

15 day extension of Defendants’ deadline to file an Answer to the Complaint. The Answer is currently
     due January 8, 2021; the new deadline would be May 7, 2021.
16
           A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing pretrial
17
     and trial dates is within the discretion of the trial judge. See King v. State of California, 784 F.2d 910,
18
     912 (9th Cir. 1986). The parties submit there is good cause for an extension of this deadline.
19 Defendants have recently conducted Plaintiff’s I-485 interview and have issued an initial decision on

20 the adjudication of the I-485 Application for lawful permanent resident status. Under regulation,

21 Plaintiff now has 90 days to respond to that adjudication decision. Adjudication of Plaintiff’s I-485
     Application would fully resolve this mandamus action without the time and expense of further
22

23                                                                                  UNITED STATES ATTORNEY
      STIPULATED MOTION TO EXTEND DEADLINES
                                                                                   700 STEWART STREET, SUITE 5220
      2:20-cv-1304-MJP
24    PAGE– 3
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970

25
                 Case 2:20-cv-01304-MJP Document 9 Filed 01/04/21 Page 2 of 3




 1 litigation.

 2         Accordingly, the parties seek a 120-day extension of the deadline for Defendants to file the

 3 Answer.
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5 DATED: January 4, 2021                              s/ Alexandra Lozano
                                                       ALEXANDRA LOZANO, WSBA #40478
                                                       Alexandra Lozano Immigration Law
 6
                                                       16400 Southcenter Pkwy., Suite 410
                                                       Tukwila, WA 98188
 7
                                                       Phone: 206-406-3068
                                                       Fax: 206-494-7775
 8                                                     Email: Alexandra@abogadaalexandra.com
 9                                                     Attorney for Plaintiff
10

11 DATED: January 4, 2021                              s/ Matt Waldrop
                                                       MATT WALDROP, Georgia Bar #349571
12                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
13                                                     700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101-1271
14                                                     Phone: 206-553-7970
                                                       Fax: 206-553-4067
15                                                     Email: james.waldrop@usdoj.gov

16                                                     Attorney for Defendants

17

18

19

20

21

22

23                                                                               UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                                700 STEWART STREET, SUITE 5220
     2:20-cv-1304-MJP
24   PAGE– 3
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970

25
            Case 2:20-cv-01304-MJP Document 9 Filed 01/04/21 Page 3 of 3




 1

 2                                               ORDER

 3        IT IS SO ORDERED.

          Dated this 4th day of January, 2021.
 4

 5

 6

 7

 8
                                                    A
                                                    Honorable Marsha J. Pechman
 9                                                  United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                      UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                       700 STEWART STREET, SUITE 5220
     2:20-cv-1304-MJP
24   PAGE– 3
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970

25
